Citation Nr: 0513683	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  97-20 673	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to a compensable rating for residuals of 
excision of a growth from the right lower abdomen.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for compensation for a left shoulder 
disability under the provisions of 38 U.S.C.A. § 1151.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971, followed by additional Reserve service, the exact 
dates of which are not verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1996, November 
2002, and March 2004 by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's original appeal was from the RO's November 1996 
denial of a claim for service connection for post-traumatic 
stress disorder (PTSD) as not well grounded under the law.  
In connection with that appeal, the veteran testified at a 
Travel Board hearing held before the undersigned at the RO in 
April 1999.  In November 1999, the Board held that the claim 
was in fact well grounded and remanded the merits of the 
matter to the RO for further evidentiary development and 
adjudication.  The RO subsequently continued its prior denial 
of service connection for PTSD.  

In June 2002, while the case was in remand status at the RO, 
the veteran filed claims for service connection for a rash of 
the hands and for a compensable rating for residuals of an 
excision of a growth from the right lower abdomen.  The RO 
denied both claims in November 2002.  

By a June 2003 decision, the Board denied service connection 
for a rash on the hands and remanded the appeal for a 
compensable rating for residuals of excision of a growth on 
the abdomen in order for the RO to consider the claim under 
the rating criteria for skin disorders, including scars, that 
were in effect before August 3, 2002, when revised criteria 
went into effect.  The Board remanded the appeal for service 
connection for PTSD for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and for further development of 
the evidence regarding claimed stressors for PTSD.  

The RO subsequently continued its prior denials of service 
connection for PTSD and a compensable rating for residuals of 
excision of a skin growth on the abdomen.  A supplemental 
statement of the case issued in August 2004 set forth the 
versions of the rating criteria for skin disorders, including 
scars, that were in effect both before and after August 3, 
2002.  

In July 2003 the veteran raised the additional issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left shoulder injury.  The RO denied that 
claim in March 2004 and the veteran appealed.  In denying 
benefits under 38 U.S.C.A. § 1151, the RO undertook a de novo 
review of the merits of the veteran's claim.  However, a 
prior claim for benefits under this section was denied in 
October 1998.  The veteran did not appeal that determination 
within one year after being furnished notice of his 
procedural and appellate rights.  Consequently, before 
proceeding to the merits of the current claim, the Board must 
first address the question of whether the previously denied 
claim has been reopened by submission of new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has recharacterized the issue involving the 
veteran's potential entitlement under 38 U.S.C.A. § 1151 as 
whether new and material evidence to reopen a previously 
denied claim under that section has been received.  

In addition, the veteran's July 2003 claim for benefits under 
§ 1151 contained a request that the VA "decision letter" 
dated in October 1998 be reviewed for clear and unmistakable 
error (CUE), which was alleged to consist of failure to 
consider 38 U.S.C.A. § 1151(a)(1)(B) relating to an event not 
reasonably foreseeable as the cause of the claimed 
disability.  The veteran contended that he suffered from a 
qualifying additional disability to the left shoulder at a VA 
facility and that the event was not reasonably foreseeable.  

The RO has not addressed the issue of whether the October 
1998 denial of compensation for a left shoulder disability 
under 38 U.S.C.A. § 1151 involved CUE and is therefore not 
final.  If CUE in that determination is found, the question 
of whether new and material evidence has been received to 
reopen the claim will be moot.  The Board therefore finds 
that the CUE issue is inextricably intertwined with the new 
and material evidence issue and must be addressed first.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are 
inextricably intertwined if one claim could have significant 
impact on the other); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994); see also 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any denied claim which is pending on appeal before 
the Board).  Accordingly, the RO must determine whether there 
was CUE in the October 1998 denial prior to considering the 
veteran's request to reopen the claim.  

The issue of whether there is CUE in the prior October 1998 
denial of benefits under 38 U.S.C.A. § 1151 has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.  The issue of whether new and material 
evidence to reopen the previously denied claim for 
compensation for a left shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Pursuant to the VCAA, VA has notified the veteran of the 
evidence needed to substantiate his claims, explained who is 
responsible for submitting such evidence, and fully developed 
the evidence necessary for an equitable disposition of such 
claims.  

2.  The veteran did not engage in combat with an enemy during 
military service.  

3.  The record contains evidence that the veteran was 
involved in a motor vehicle accident in service.  

4.  The veteran's claimed stressors for PTSD, other than 
being in a motor vehicle accident during service , have not 
been verified.  

5.  A preponderance of the competent medical evidence of 
record is against the claim that he has PTSD as the result of 
verified stressors related to military service.  

6.  Residuals of excision of a growth from the right lower 
abdomen consist of an asymptomatic surgical scar which is not 
shown by objective evidence to be tender to palpation, 
unstable or adherent, and does not cover an area greater than 
6 square inches.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2004).  

2.  The criteria for a compensable rating for residuals of 
excision of a growth from the right lower abdomen are not 
met.  38 U.S.C.A. §§ 1155, 5103, 513A, 5107, 7104 (West 
2002); 38 C.F.R. § 4.118, Codes 7803, 7804, 7805, 7806 (as in 
effect before August 3, 2002); 38 C.F.R. §§ 3.159, 4.118, 
Codes 7801, 7802, 7803, 7804, 7805 (as in effect since 
August 3, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - the Veterans Claims Assistance Act of 
2000 

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA is applicable to the issue involving entitlement to 
an increased rating for residuals of excision of a skin 
growth since the claim that raised this issue was received 
after the November 9, 2000, effective date of the VCAA.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Although 
the PTSD claim was received before November 9, 2000, the 
VCAA is applicable to that claim since the matter has not 
been finally adjudicated.  See Kuzma, Id.  

Duty to notify.  In the present case, the RO has furnished 
the veteran statements of the case and numerous supplemental 
statements of the case which cited the law and regulations 
that apply to the issues on appeal and explained the basis 
for the RO's adjudication of those claims.  The statement of 
the case issued in February 2003 addressing the rating for 
residuals of the excision of the growth on the abdomen set 
forth the text of the regulations promulgated under the VCAA.  

In addition, the RO sent letters to the veteran in July 2002, 
July 2003, and August 2003 that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The July 2002 letter relating to residuals of excision of a 
growth on the abdomen was deficient notice under the VCAA to 
the extent that it did not advise him of the evidence 
necessary to substantiate the claim in accordance with 
Quartuccio.  That deficiency was cured by the later letter 
sent in July 2003.  

The veteran has therefore been provided adequate notice as to 
the evidence needed to substantiate his claims, as well as 
notice of the specific legal criteria that apply in 
adjudicating those claims.  The letters provided to the 
veteran have advised him of the VCAA and provided him with 
detailed information about the rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO has described the evidence needed 
to establish the veteran's claims, and has specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  The VCAA 
notice letters sent to the veteran satisfy these 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the "fourth element" of the VCAA 
notice requirements comes from the language of 38 C.F.R. 
§ 3.159 (b)(1).  Although the VCAA notice letters have not 
specifically explained the fourth element, the veteran has 
been afforded numerous opportunities to submit additional 
evidence and the cumulative weight of these requests and the 
VCAA notification letters has been to put him on notice that 
he should submit all information and evidence in his 
possession.  

Furthermore, the veteran and his representative plainly show 
through their statements and submissions of evidence that the 
veteran understands the nature of the evidence needed to 
substantiate his claims.  As the RO has completely developed 
the record, the requirement that VA explain the respective 
responsibilities of VA and the veteran to provide evidence 
has been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Timeliness of notice.  The United States Court of Appeals for 
Veterans Claims (Court) has held that compliance with 38 
U.S.C.A. § 5103 requires that the VCAA notice be provided 
before an initial unfavorable determination by the agency of 
original jurisdiction (AOJ, or RO in this case).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In the present case, the veteran's claims for service 
connection for PTSD and an increased rating for the excision 
residuals were filed and initially denied before VCAA notice 
was provided.  Therefore, the timing of VCAA notices did not 
comply with the express requirement of the law as found by 
the Court in Pelegrini.  

Nevertheless, the Court in Pelegrini II found that failure to 
provide a timely VCAA notice did not render a rating decision 
promulgated before such notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  
The Court left open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also  38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the Board finds that any defect as to 
the timing of the VCAA notice requirement was harmless error.  
Although adequate notice was not provided until after the 
claims were adjudicated, the requisite notices were furnished 
during the period in which development of the evidence 
pertaining thereto was actively proceeding.  Thereafter, the 
claims received further review long before the transfer and 
certification of the issues to the Board.  Supplemental 
statements of the case relating to both issues were provided 
to the veteran.  The veteran has had ample opportunity to 
submit evidence and argument in support of these claims and 
to respond to the RO notices.  He has clearly had a 
"meaningful opportunity" to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, No. 01-1077 
(Fed. Cir. April 14, 2005).  The Board must therefore 
conclude that the lack of timely notice did not compromise 
the "essential fairness of the adjudication" of any issue 
raised.  Mayfield, Id.  

Duty to assist.  The VCAA requires VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A (West 2002); 38 
C.F.R. §3.159 (2004).

The Board finds that the duty to assist has been satisfied 
and that no further assistance is required under the VCAA.  
The veteran's service medical records, service personnel 
records and VA treatment records have been obtained and 
associated with the claims file.  The veteran has undergone 
VA examinations in connection with each of the claims on 
appeal.  The record does not suggest the existence of 
additional records for which reasonable procurement efforts 
have not been made.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  

VA efforts to develop the case have in fact been extensive, 
particularly with respect to the PTSD claim.  That issue has 
required two remands by the Board to obtain documentation 
relating to a PTSD stressor.  Pursuant to the remands the RO 
has attempted to document the PTSD stressor events claimed by 
the veteran, first by obtaining as much detail as possible 
about each incident and then by requesting corroborating 
documentation from the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  The ultimate 
failure of those efforts was due not to any lack of 
persistence by VA but to the veteran's own failure to provide 
enough specific information to permit a meaningful search.  

The Board is unable to request searches for additional 
stressor verification without the active cooperation of the 
veteran and is under no obligation to do so.  The VCAA sets 
forth reciprocal obligations of both the claimant and VA, and 
it is well established that the VA duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  The VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration 1 Vet. App. 406 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  



I.  Service connection for PTSD

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

VA regulations provide that service connection will be 
granted for PTSD when there is medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2004).  38 C.F.R. § 3.304(f) (effective 
March 7, 1997).  Authority: 38 U.S.C.A. § 1154(b) (West 
2002); see also Anglin v. West, 11 Vet. App. 361, 367 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
version of 38 C.F.R. § 3.304(f) in effect before March 7, 
1997, contained substantially the same requirements, the 
principal difference being that a "clear diagnosis" of 
PTSD rather than a diagnosis established in accordance with 
38 C.F.R. § 4.25 was required.  

With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2004).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Allegations regarding the occurrence 
of stressful events in service must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (2004); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, Id.; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  


Factual Background  

The record on appeal includes the veteran's service medical 
records and service personnel records relating to active duty 
from June 1968 to August 1971 and subsequent Reserve service.  
On active duty, the veteran served in the continental United 
States and in Germany; there is no official record of any 
temporary duty (TDY) assignment at any other location, 
including Vietnam.  The medals and decorations awarded to the 
veteran were limited to the National Defense Service Medal 
and the Sharpshooter Rifle medal.

The veteran's service medical records contain no reference to 
complaints or findings of a psychiatric disorder.  The 
records show that the veteran complained of neck pain after 
being involved in automobile accident in Germany in April 
1970.  The veteran was admitted to the hospital on April 2, 
1970, for observation of subjective complaints without 
neurological findings.  No evidence of specific trauma was 
found and the veteran was discharged from the hospital on 
April 8, 1970.  Examination at that time was normal.  

The veteran underwent a VA general medical examination in 
October 1971.  The examination report notes that the veteran 
"mentally appear[ed] normal."  

The veteran filed a claim for service connection for PTSD in 
October 1996.  In support of the claim he submitted medical 
records from a private physician, who stated that the veteran 
was not capable of doing police work because of various 
disorders, including chronic depression and anxiety.  
Attached medical records show that the veteran was taking 
Paxil for persistent depression.  Also received were VA 
outpatient treatment records containing a June 1996 entry 
showing mental health clinic assessments of depressive 
disorder and hypochondriasis.

In a November 1996 PTSD questionnaire, the veteran related 
that in February 1970, while stationed in Germany, he had 
been in an automobile accident and had been knocked out for 
three days.  He stated that he was currently unable to work 
due to chronic depression and flashbacks of the accident.

The record contains VA outpatient treatment records dated in 
February, April and June 1997 prepared by a VA clinical 
psychologist which record a diagnosis of PTSD.  The stressors 
for PTSD identified therein include (1) TDY to Vietnam 
putting bodies in bags and transporting them back to the 
United States, (2) an automobile accident during service in 
Germany, and (3) witnessing a fellow Reservist injuring 
himself in a grenade accident.

The VA clinical psychologist who prepared the above entries 
filled out an insurance form for the veteran in April 1997 
that contained diagnoses of PTSD, anxiety and depression.

The veteran underwent a VA general medical examination in 
March 1997, he described multiple flashbacks to Vietnam, 
including visual and auditory hallucinations and chronic 
insomnia.  Chronic depression was also reported.

At his April 1999 Travel Board hearing, the veteran stated 
that his permanent duty station was in Germany but that he 
traveled to the Republic of Vietnam on TDY on one occasion to 
pick up bodies.  He related that while in Vietnam, his party 
had not become involved in combat operations involving small 
arms fire or rocket or mortar fire but that he feared for his 
life.  He said that the trip took about three days but that 
he was never told where they had gone.  He described 
nightmares associated with the automobile accident in 
Germany.  He described a further incident in which he had 
seen an accident at Fort Gordon, Georgia, in which several 
children had died.  He said that he had first been told that 
he had PTSD during the 1990's.  

In August 2000 the veteran submitted a further statement in 
response to a July 2000 development letter asking for details 
regarding claimed PTSD stressors.  He cited various 
additional service-related events.  He reported having been 
cut on the wrist in basic training while on KP and having his 
right thumb smashed by an antenna.  He related that chemical 
biological radiological school in Germany had been stressful 
because of the snow and ice.  He related that after returning 
to Fort Gordon he had witnessed a car accident in which 
several children were killed.  He reported that after later 
joining the Reserves he had been hit by some metal from an 
exploding grenade.  He related that he had provided support 
services for the 1996 Olympic Games in Atlanta and had left 
just an hour before the bombing.  He stated that he had 
nightmares about that bombing.  

Pursuant to the remand the RO attempted to obtain records 
from the South Carolina Department of Worker's Compensation 
but was informed that those records were no longer maintained 
and that they should be obtained from the insurance provider 
who handled the veteran's claim.  The veteran did not reply 
to a November 2000 letter requesting that he identify the 
insurance provider.  

In November 2000, the RO requested assistance from the 
USASCRUR in documenting the veteran's claimed stressors.  A 
copy of the veteran's stressor statement was enclosed.  The 
USASCRUR replied that the information received with the 
request was insufficient for a meaningful search.  

A later request to USASCRUR in July 2003 itemized the 
veteran's claimed stressors and was accompanied by the 
veteran's written stressor statements and his service 
department personnel file.  The USASCRUR replied in July 2004 
that the claimed stressors could not be researched and that 
such events should be verified through service medical 
records or through the veteran's official military personnel 
file.  

VA medical records dated through March 2004 are of record.  
Treatment entries dated from 2001 to 2003 describe treatment 
for PTSD and major depressive disorder with psychotic 
features.  The veteran was described as having flashbacks 
about dead bodies in body bags.  A May 2001 entry noted that 
the veteran admitted to being traumatized by a motor vehicle 
accident which compounded his traumatic experience and caused 
him to have anxiety, depression, nightmares and flashbacks.  
Otherwise, the references to stressor events were limited to 
the claimed TDY to Vietnam to bring back dead bodies.  

The veteran underwent a VA psychiatric examination in April 
2001 pursuant to the November 1999 Board remand.  He stated 
that he had seen a mental health professional in 1971 after 
witnessing a motor vehicle accident.  He had not been given 
medications and he was unsure whether there had been a 
diagnosis.  He had later sought medical attention in 1991 
because he was having flashbacks.  He reported a number of 
trauma-related symptoms, including depression, being bothered 
by loud noises, decreased sleep, peeking out of windows to 
avoid going outside, nightmares about a motor vehicle 
accident in which children killed, feeling "real 
schizophrenic," threatening to do crazy things such as 
barricading himself in the house on one occasion, disliking 
crowds or strange places, and feeling that someone was after 
him.  When questioned about physical injuries, he related 
that in 1969 a 70-foot antenna had fallen and smashed one of 
his fingers.  He related that in February 1970 he had been 
involved in a motor vehicle accident in Germany.  He did not 
remember the accident; he stated that he awakened in the 
hospital several days later and was hospitalized 5 to 6 
months because of injuries to his back and neck.  He claimed 
that in 1975 he was hit by hand grenade shrapnel at the 
grenade range when a grenade bounced out of another soldier's 
hand and shrapnel ricocheted sprayed him.  As psychological 
trauma, the veteran reported that in February 1969 he had 
been taken out on assignment loading big black bags and was 
later told that he had been sent to Vietnam for four days and 
that the black bags contained bodies.  He reported that in 
June 1971 he had witnessed a car accident near Fort Gordon in 
which several children had been killed.  

On examination, the veteran's thought process was logical and 
coherent and his thought content was devoid of auditory or 
visual hallucinations.  There was no evidence of delusional 
content.  The Axis I diagnosis was depressive disorder by 
history.  The examiner expressed the opinion that the 
veteran's report of trauma-related symptoms appeared 
inconsistent with full fledged PTSD and that his recitation 
of his symptoms appeared to be rehearsed.  When asked for 
more detail, the veteran was unable to provide it, and the 
examiner believed that the veteran was trying to think of 
anything and everything that could possibly be the least bit 
traumatic but that what he did report did not appear to be 
traumatic enough to result in the symptoms he was reporting, 
making his report of symptoms very questionable.  

VA outpatient treatment records from a VA mental health 
clinic dated from February 1997 to January 2004 are of 
record.  In May 1997 that the veteran reported additional 
traumatic events associated with work as a police officer.  
He related that he had held a man who was shot with a shotgun 
by the man's father-in-law and that later a woman had run 
into a police car.  He reported that a 14 or 15-year old girl 
had almost pulled him off a roof in a suicide attempt.  He 
related that he had seen a man shoot himself in the face 
while under pursuit.  Other entries dated in 1997 contain 
histories provided by the veteran relating to the car 
accident in service, TDY in Vietnam and a hand grenade 
injury.  Entries dated from February 2001 refer to treatment 
for major depression with psychotic features and for PTSD.  
In September 2002 the veteran discussed his stressful events 
with his therapists and described carrying bodies in Vietnam 
and hearing guns and bombs.  In March 2003 he cited stress 
from Vietnam and as a police officer.  


Analysis

Despite wording differences, both the pre-March 1997 and the 
post-March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  As to current disability, the earlier 
version requires a clear diagnosis of the condition while the 
newer version requires that a diagnosis be made in accordance 
with 38 C.F.R. § 4.125(a), which specifies that the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Version (DSM-IV), must be satisfied.  

The service-related stressor events cited by the veteran as 
the cause of his current claimed PTSD consist primarily of 
involvement in a car accident in Germany and participation in 
TDY from Germany to Vietnam for the purpose of bringing back 
American war dead.  Other claimed stressors include 
witnessing an automobile accident in which children were 
killed, being cut while on KP duty, the smashing of  his 
thumb by an antenna pole, attending CBR school in icy cold 
weather, and witnessing a grenade accident.

A veteran who participated in combat is entitled under the 
law to have his claim for service connection for PTSD 
reviewed under the relaxed evidentiary standard set forth in 
38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. 
§ 3.304(f) (2004); Zarycki, Id.  Although the veteran served 
during the Vietnam Era, it is neither shown nor contended 
that he engaged in combat with enemy forces during service.  
Therefore, "credible supporting evidence" is required to 
verify his claimed PTSD stressors.  See Doran, Id.; Cohen, 
Id.; Moreau, Id.; Dizoglio, Id.  

Extensive efforts to obtain official documentation to 
corroborate the claimed stressor events has been undertaken 
in connection with the adjudication of the veteran's claim.  
With respect to the stressor allegation involving claimed TDY 
in Vietnam, the veteran's official military personnel file 
contains no evidence that the veteran had foreign service, 
either permanent or temporary, anywhere other than in 
Germany.  The file contains no orders related to such duty, 
nor is TDY documented elsewhere in the file.  The veteran's 
allegations regarding TDY in Vietnam cannot be reconciled 
with information found in the present record.  The veteran's 
claim of Vietnam service is entitled to no probative weight 
in deciding the claim in the absence of supporting 
documentation received from the service department.  

Regarding the claimed stressor involving a motor vehicle 
accident in service, the Board's November 1999 remand noted 
that the incident was documented in service medical records 
and conceded that the existence of a stressor arising from 
this incident was verified to that extent.  The bare 
confirmation of the occurrence of the accident, however, does 
not by itself establish the incident as an adequate stressor 
for PTSD.  The only thing that has been conceded is that the 
accident took place.  The essential facts surrounding the 
event are at best sketchy.  The veteran cites injuries 
sustained in the incident as evidence of trauma resulting in 
PTSD, but the information he has provided concerning his 
injuries and consequent treatment is inconsistent with the 
documentary record.  While the veteran claims that he was 
hospitalized for 5 or 6 months for neck and back injuries 
received in the crash, service medical records flatly 
contradict this information, showing instead that he was 
discharged from the hospital only six days after admission.  
Treatment records contain no reference to head trauma, and 
the residuals of trauma appear to have been minimal other 
than neck pain, which required only a few outpatient followup 
visits in ensuing months.  

The value of this confirmed event as a stressor for PTSD is 
therefore diminished by the lack of information concerning 
the severity of trauma received and by demonstrably incorrect 
statements by the veteran concerning the incident.  By 
failing to provide an accurate and detailed account of the 
motor vehicle accident that is consistent with service 
department documentation, the veteran has weakened his 
credibility.  Where a claimant makes a demonstrably false 
statement concerning a fundamental factual point, the fact-
finder is entitled to draw the reasonable conclusion that not 
only is that assertion false, but that other evidentiary 
assertions by the veteran are also without credibility.  See 
United States v. Phillips, 522 F.2d, 388, 391 (1995).  This 
is particularly true in the circumstances of the present case 
since the veteran's statements regarding the only verified 
incident claimed to constitute a PTSD stressor are shown to 
be untrue.  His lack of veracity concerning the events 
associated with the motor vehicle accident and treatment 
impugns the credibility of his statements concerning severity 
of the incident and the other claimed stressor incidents.  

The veteran's service department personnel and medical 
records contain no findings that would tend to corroborate 
his allegations concerning stressors involving an injury 
caused by a falling antenna pole, a cut received on KP, 
receipt of CBR training in cold icy weather, or witnessing a 
grenade accident.  Statements in which the veteran cited 
these incidents were forwarded to USASCRUR.  The ensuing 
reply from USASCRUR advised that there was no documentation 
that would corroborate the occurrence of these events and 
advised that any corroboration would be found in the 
veteran's official personnel file.  However, the personnel 
file contains no reference to the claimed events and 
therefore provides no independent corroboration of the 
veteran's claims as to these incidents.  

In addition to the stressor events claimed to have occurred 
during his period of military service, the veteran has 
reported a number of additional stressful experiences 
associated with his post service employment as a police 
officer, including witnessing a car accident in which 
children were killed, holding a man as he was being shot, 
seeing a woman run into a police car, nearly falling off a 
roof while preventing a suicide, and seeing a man shoot 
himself in the face.  Aside from the fact that the occurrence 
of these incidents is entirely undocumented, the law makes no 
provision for the acceptance of post service events as PTSD 
stressors for the purpose of establishing entitlement to 
service connection for PTSD.  

The Board must therefore find that the evidence is against a 
finding that the veteran's claimed stressor events other than 
that involving the motor vehicle accident are corroborated by 
credible supporting evidence.  As to the motor vehicle 
accident, only the bare occurrence of the incident is 
documented.  When the veteran underwent a VA examination in 
April 2001 pursuant to the Board's remand, he was given an 
opportunity to provide clarifying information to support his 
assertion that the accident was sufficiently traumatic to 
justify a diagnosis of PTSD.  The examiner obtained detailed 
information from him, but his account included assertions 
pertaining to injuries received in the accident that 
conflicted fundamentally with the official record and must 
therefore be regarded not verified.  The examiner properly 
rejected the information provided by the veteran and was 
unable to render a diagnosis of PTSD based on the information 
available regarding the veteran's only verified stressor 
event.  

As to the question of whether the veteran currently has PTSD, 
the relevant evidence relating to his psychiatric diagnosis 
consists of VA outpatient treatment records and the report of 
the VA psychiatric examination performed in April 2001.  The 
outpatient treatment records show that diagnoses of PTSD have 
been recorded on various occasions since 1997 and that 
psychiatric treatment has been provided based on that 
diagnosis.  However, the diagnoses of PTSD recorded by VA 
treating physicians do not provide an adequate basis for the 
granting of service connection because the information relied 
upon by the clinicians was either uncorroborated or untrue.  
The treatment records show that the veteran told his doctors 
about the claimed incidents involving the car crash and TDY 
to Vietnam as well as other events he has cited as PTSD 
stressors, and it is clear that the diagnoses of PTSD were 
clearly based on this information, which treating physicians 
considered at face value.  The physicians were not in a 
position to know that, except for the motor vehicle accident, 
the occurrence of the events reported by the veteran had not 
been verified.  To the extent that their diagnoses were based 
on his accounts regarding the motor vehicle accident, those 
diagnoses are entitled to no probative weight since the 
information provided by the veteran concerning that event has 
been determined not to be credible.  

Because the stressor information upon which the outpatient 
diagnosis of PTSD is uncorroborated or incorrect, those 
diagnoses are entitled to no probative weight in adjudicating 
entitlement to service connection.  The assessment of the 
truthfulness of the stressor information received from the 
veteran by clinical personnel for diagnostic and treatment 
purposes is not binding on VA adjudicators, who are obligated 
to base determinations as to service connection on diagnoses 
based on verified stressors.  The Board is not obligated to 
accept medical opinions that are based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993).  VA adjudicators are not 
required to accept medical opinions based on uncorroborated 
accounts of stressors.  Wood, Id.; Wilson, Id.  It is well 
established that the opinions of treating physicians are not 
entitled to greater weight than those of other physicians.  
Chisem v. Brown, 8 Vet. App. 374 (1995).  

By contrast, the report of the April 2001 VA examination 
provides persuasive evidence that the veteran does not have 
PTSD as the result of service.  In remanding the claim in 
November 1999, the Board discussed the need to document the 
claimed stressors, noted that some of the claimed stressors 
involved post service events, and cited the need for an 
examination to determine whether the veteran had PTSD as the 
result of verified stressors related to service.  Since 
subsequent development did not elicit information from the 
veteran to provide for documentation of the claimed 
stressors, no additional information was available at the 
time of the April 2001 examination.  On examination the 
psychiatrist itemized the veteran's stressor allegations, 
including the motor vehicle accident and the claimed 
incidents involving the fall of a 70-foot antenna that 
smashed one of his fingers, being hit by shrapnel at a hand 
grenade range, a TDY assignment loading body bags, and 
witnessing a car accident in which children had been killed.  
The examiner was clearly skeptical of the veracity of the 
veteran's accounts of trauma, as evidenced by his observation 
that the veteran appeared to be trying to think up anything 
and everything that was the least bit traumatic.  The 
examiner commented that many of the things the veteran 
reported did not appear significantly traumatic and thus made 
his report of symptoms appear very questionable.  The veteran 
was also unable to report how long he had symptoms.  The 
examiner felt the veteran's account seemed to be rehearsed 
and he was unable to provide more detail when asked to do so.  
As noted above, the examiner did not find that the veteran 
currently had PTSD, but rather the diagnosis was depressive 
disorder by history. 

In addition, the examiner did not believe the information 
that the veteran provided concerning the current 
symptomatology claimed to be the result of stressful events 
in service.  The examiner found that the veteran's account of 
his PTSD symptoms was questionable and further found that the 
reported symptoms were not, in any event, consistent with a 
diagnosis of full-fledged PTSD.  The reasoning and the 
underlying facts leading to the conclusion that the veteran 
does not have PTSD were unambivalent, were fully set forth in 
the report, and are consistent with the record.  The 
examination was comprehensive in scope and the basis for the 
conclusions reached was fully stated.  See Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri, Id.  

To the extent that the veteran is himself arguing that he has 
PTSD, it is well established that a veteran's own opinion 
that he has PTSD is not competent evidence because the 
veteran is not a medical professional and is therefore not 
competent to provide medical opinion diagnosing himself with 
PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); 
Contreras v. Brown, 5 Vet. App. 492 (1993).  

The Board therefore finds that the competent evidence of 
record is against a finding that the veteran has PTSD as the 
result of service.  As discussed, the April 2001 opinion that 
the veteran does not have PTSD is entitled to considerable 
probative weight and the above-referenced VA outpatient 
treatment records that contain diagnoses of PTSD based on 
unverified events are entitled to little if any weight.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board finds that the opinion recorded at 
the April 2001 VA examination provides the best factual 
foundation for adjudicating the present claim as it relates 
to the veteran's current psychiatric diagnosis.  Service 
connection for PTSD is not warranted in the absence of a 
current diagnosis of PTSD established in accordance with 
38 C.F.R. § 4.125(a) that is related to a verified stressor 
from service.  

Accordingly, the Board finds that a preponderance of the 
evidence in this case is against a finding that the veteran 
has PTSD based on a verified stressor related to military 
service.  Where a preponderance of the evidence is against a 
claim, the doctrine of reasonable doubt is not for 
application and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


II.  Compensable Rating for Residuals of Excision
of a Growth on the Abdomen

Legal criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The rating criteria pertaining to skin disorders, including 
scars, have been changed, effective August 30, 2002.  A claim 
filed before and pending after the change is entitled to 
consideration under both versions of the criteria.  The 
revised criteria apply for the period after August 3, 2002, 
and the prior criteria apply for the period before that date.  
VAOPGCPREC 7-03; Kuzma v. Principi, 341 F.3d 1327(Fed. Cir. 
2003).  

Under the criteria in effect before August 30, 2002, 
Code 7803 provided for a 10 percent rating for superficial 
scars that were poorly nourished with repeated ulceration.  
Under Code 7804, a 10 percent rating was provided for 
superficial scars that were tender and painful on objective 
demonstration.  Under Code 7805, scars were ratable on the 
basis of limitation of function of the part affected.  38 
C.F.R. § 4.119, Codes 7803, 7804, 7805 (as in effect before 
August 3, 2002).  

Under revised Code 7801 that became effective on August 3, 
2002, a 10 percent rating is assignable for scars other than 
those involving the head, face, or neck that are deep or that 
cause limited motion if involving an area or areas exceeding 
6 square inches (39 sq. cm.).  To warrant the next higher 
rating of 20 percent, an area or areas exceeding 72 square 
inches (465 sq. cm.) is required.  Note (2):  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Code 7801 (effective August 30, 2002).  

Under revised Code 7802, a 10 percent rating is assignable 
for scars other than those involving the head, face, or neck 
that are superficial and that do not cause limited motion if 
involving an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective 
August 30, 2002).  

Under revised 7803, superficial or unstable scars are rated 
as 10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7803 (effective August 30, 2002).  

Under revised Code 7804, scars that are superficial or 
painful on examination are rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7804 
(effective August 30, 2002).  

Under revised Code 7805, scars, other, are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Code 7805 (effective August 30, 2002).  

Factual Background

The record shows that in July 1975, service connection was 
granted for excision of a growth beneath the skin of the 
right lower abdomen.  A noncompensable rating was assigned 
from March 1975.  

The evidence before the rating board included service 
department medical records which showed that in November 1970 
the veteran was seen for a knot on the abdomen.  No 
additional findings pertaining to the knot were recorded in 
service.  Also of record before the rating board was the 
report of a VA dermatological examination performed in May 
1975, at which time the veteran reported that a growth 
beneath the skin of the right lower abdomen had gradually 
increased in size and that in July 1974 it was excised.  He 
did not know the pathology of the growth.  The examiner was 
unable to establish a diagnosis.  

The veteran's current claim for an increased rating was 
received in June 2002.  

VA outpatient treatment records covering the period of the 
claim are of record.  No description of the residuals of the 
excision is contained in those reports.  

The veteran underwent a VA examination of the skin in August 
2002.  He claimed that he still had pain associated with the 
removal of the growth of the right lower abdomen.  On 
examination it was found that the scar on the right lower 
quadrant of the abdomen was well-healed.  There was no mass, 
elevation or discharge.  There was good healing with no 
tenderness.  No objective basis to account for the veteran's 
complaint of pain was reported.  The pertinent diagnosis was 
status post benign lesion removal from the right lower 
quadrant of the abdomen.  


Analysis  

The present appeal regarding the rating for residuals of 
excision of a growth from the abdomen arises from the denial 
of a claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2004), as distinguished from the assignment of an initial 
rating following the original grant of service connection.  
Consequently, while the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

Although no diagnosis of the growth excised from the abdomen 
is recorded in the record, the original diagnosis is of no 
significance at the present time.  The present rating 
determination instead requires consideration of the nature 
and severity of the residuals of the procedure.  The record 
shows that the residuals consist of a small scar and the 
veteran's subjective complaints of pain in the area.  

In the present case, the competent medical evidence of record 
is against the assignment of a compensable rating under 
either version of the regulation.  There are no residuals 
other than a scar, and the scar has been shown to be well 
healed, asymptomatic and nonadherent to the underlying 
tissues.  The scar does not result in limitation of motion or 
other impairment of function, is not unstable, and does not 
cover an area of 6 square inches or greater.  The veteran 
complains of pain associated with the scar, but the scar was 
specifically noted to be asymptomatic at the 2002 VA 
examination.  The examiner noted that there were no objective 
findings to corroborate the veteran's complaints of pain.  
There are no objective medical findings that support the 
veteran's complaints that pain in the area of the scar is due 
to the excision or its residuals.  Under the applicable 
criteria, the finding on examination that the scar is well 
healed and non tender is against the veteran's claim for the 
assignment of a compensable rating based on tenderness.  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claim for a compensable 
rating for residuals of excision of a growth on the right 
lower abdomen.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for residuals of excision 
of a growth on the right lower abdomen is denied.  


REMAND

The Board has determined, for the reasons that follow, that 
the issues relating to the veteran's claim for compensation 
for residuals of a left shoulder injury under the provisions 
of 38 U.S.C.A. § 1151 must be remanded to the RO for further 
adjudication.  

In May 1998 the veteran submitted an informal claim for 
compensation under 38 U.S.C.A. § 1151 for injuries received 
at a VA medical center on March 6, 1998, when he fell and 
injured his left shoulder.  He stated that the injuries 
occurred when he was sitting on a chair in the physical 
therapy area and the chair broke.  

By an October 1998 letter, the RO notified the veteran that 
the claim was denied because the reported injury resulting 
from a fall due to a broken chair did not come within the 
purview of 38 U.S.C.A. § 1151 as it was not shown to result 
from VA medical treatment or examination.  Enclosed with the 
letter was a form explaining the veteran's procedural and 
appellate rights.  The veteran did not submit a notice of 
disagreement with the October 1998 determination within one 
year and it became final.  

The review that resulted in the issuance of the October 1998 
letter was not recorded in a formal rating decision but was 
the functional equivalent of one as it denied the veteran's 
claim and resulted in an appealable determination.  The RO's 
notification to the veteran of the action on his claim 
included complete information concerning his procedural and 
appellate rights.  In the absence of a timely appeal by the 
veteran, the prior denial was final as to the evidence then 
of record, and the claim can now be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 3.105(a) (2004).  The Board has 
recharacterized the issue on appeal to reflect the fact that 
the new and material evidence question must be addressed, and 
it is necessary that the veteran have an opportunity to 
submit evidence with respect to that claim.  

In addition, in July 2003 the veteran raised a new issue, 
through his representative, that the October 1998 letter be 
reviewed for clear and unmistakable error because it appeared 
that VA had failed to consider 38 U.S.C.A. § 1151 with 
respect to an event that was not reasonably foreseeable.  
Citing 38 U.S.C.A. § 1151(a)(i)(B), the representative argued 
that the failure of the VA chair, as the veteran waited for 
medical treatment, was not reasonably foreseeable within the 
meaning of that section.  

Since the CUE issue takes precedence and has not been 
adjudicated by the RO, the Board finds that the issue must be 
referred to the RO for initial RO consideration.  If clear 
and unmistakable error in the October 1998 adjudication is 
found to exist, that determination is not final and the claim 
based on new and material evidence will be moot.  If the 
claim of clear and unmistakable error issue is denied, the 
October 1998 denial will remain final and submission of new 
and material evidence will be required to reopen the claim.  
The RO must then consider the question of whether new and 
material evidence to reopen the claim has been received, and 
the veteran must be advised pursuant to the VCAA of the 
evidence needed to reopen the claim.  

Accordingly, the issue of whether the October 1998 denial of 
benefits under § 1151 involved clear and unmistakable error 
is referred to the RO for appropriate action.  The issue of 
whether new and material evidence to reopen a claim for 
compensation for a left shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 has been submitted is 
remanded to the RO for the following:  

1.  The RO should undertake an initial 
adjudication of the veteran's claim of 
clear and unmistakable error in the 
October 1998 denial of compensation for a 
left shoulder disability under the 
provisions of 38 U.S.C.A. § 1151.  

2.  If the determination as to CUE is 
adverse to the veteran, the RO should 
furnish the veteran a separate notice 
that includes the standard information 
concerning his procedural and appellate 
rights.  The notice must clearly explain 
that no further action on the CUE claim 
will be taken unless the statutory 
requirements governing appeals to the 
Board of Veterans' Appeals are satisfied, 
including the filing of a timely notice 
of disagreement and the later submission 
of a timely substantive appeal.  If a 
timely notice of disagreement as to CUE 
is received, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

3.  If the determination as to CUE is 
adverse to the veteran, the RO should 
proceed to adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
compensation for a left shoulder 
disability under the provisions of 
38 U.S.C.A. § 1151.  Notice of the 
evidence necessary to reopen the claim by 
new and material evidence should be 
furnished pursuant to the VCAA.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case on 
this issue should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claims, as appropriate, should be returned to 
the Board for further review on appeal, if in order.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain additional 
information.  The Board does not intimate any factual or 
legal conclusions as to the outcome ultimately warranted in 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


